Citation Nr: 0907346	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post meniscectomy, right knee, with 
residuals of post-traumatic arthritis, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from December 1982 to 
September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 2004 rating determination by the above Regional 
Office (RO).

As originally developed for appeal, the Veteran's claim 
included the issue of entitlement to service connection for 
sinusitis (claimed as upper airway resistance).  In August 
2006, the RO established service connection for sleep apnea 
(formerly claimed as sinusitis and upper airway resistance).  
The Veteran later filed a notice of disagreement with the 
noncompensable evaluation assigned.  That issue was addressed 
in an April 2007 statement of the case (SOC), but was not 
included in a substantive appeal filed by the Veteran.  
Moreover, the Veteran has provided no additional argument on 
that issue, and it has not been certified to the Board.  
Therefore, consideration herein is limited to the issues 
listed on the first page of the present decision.

In addition, the Veteran appears to be seeking service 
connection for tinnitus (see the February 2009 Informal 
Hearing Presentation).  However, that issue has not been 
fully developed and is not currently before the Board for 
review, and accordingly it is referred to the RO for action 
deemed appropriate.


FINDINGS OF FACT

1.  Hearing loss for VA disability purposes is not 
demonstrated.

2.  The Veteran's service-connected right knee arthritis is 
manifested by objective X-ray evidence of arthritis, with 
range of motion limited by no more than 10 degrees of 
extension and flexion varying from 95 degrees to 130 degrees, 
depending on pain.  

CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability as 
defined by VA regulation; the requirements for service 
connection are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The criteria for a rating in excess of 10 percent for 
status post meniscectomy, right knee, with residuals of post-
traumatic arthritis have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5010-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in November 2003 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the Veteran was also 
asked to submit any evidence and/or information in his 
possession to the RO.  A March 2006 letter informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the Veteran was not provided this more detailed notice 
in the aforementioned letters, however, he is found to have 
actual knowledge as to this point.  Throughout this appeal, 
he has discussed how his right knee symptoms affect his daily 
life and his ability to work.  Such assertions are found to 
demonstrate an understanding of the need to provide evidence 
regarding the impact of his service-connected right knee 
disability on his everyday life.  Therefore, to the extent 
that notice in this case does not entirely conform with 
Vazques-Flores, this is not found to prejudice the Veteran 
here.  Given his demonstrated understanding, the Board finds 
that it would not be beneficial to remand for a new notice 
letter.  

In addition, the essential fairness of the adjudication 
process was not affected by this error, as the Veteran was 
clearly notified of the rating criteria for rating the knee 
disability in the November 2005 SOC.  The August 2006 SSOC 
readjudicated the increased rating claim, and provided a list 
of the evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's right 
knee disability, and articulated the explanation for the 
decision reached.  Thus, the purposes of the notice 
requirements have not been frustrated, and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
Veteran had actual knowledge of what information and evidence 
is needed to establish his claims.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of the claims.  The in-service 
and post-service treatment records are in the claims file, 
and the RO obtained VA medical opinions in 2004 and 2006.  
Thus, it appears that all obtainable evidence identified by 
the Veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or 
causal nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With regard to the first criterion, above, a fundamental 
element of a claim for service connection is competent 
evidence of a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court has noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Board recognizes that the presence of a chronic 
disability at any time during the claims process can justify 
a grant of service connection, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, the requirements nevertheless require a 
medical nexus to active military service.  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-
the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

The Veteran's service treatment records (STRs) are negative 
for hearing loss as defined by VA regulation.  These records 
include multiple in-service hearing conservation data sheets 
and reports of audiometric examinations of the Veteran's 
hearing acuity.  It was noted that he was routinely exposed 
to noise.  A reference audiogram conducted at enlistment in 
December 1982, shows pure tone thresholds in the right ear 
were 5, 5, 0, 5, 10 and 15 decibels, respectively, at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hertz.  The thresholds 
in the left ear at the same frequencies were 10, 10, 0, 5, 0, 
and 0 decibels, respectively.  In 1988 the Veteran complained 
of problems with left ear pain attributed to otitis externa.  

At separation in July 2003, an audiometric examination 
report, shows pure tone thresholds in the right ear were 10, 
0, 10, 10, 25 and 25 decibels, respectively, at 500, 1,000, 
2,000, 3,000, 4,000 and 6,000 Hertz.  The thresholds in the 
left ear at the same frequencies were 5, 10, 0, 5, 20, and 10 
decibels, respectively.  The Veteran did not complain of 
hearing loss, tinnitus, or other ear pathology.  However, the 
results of this hearing test indicated that he may have 
suffered a deterioration in hearing sensitivity due to a 
significant threshold shift (STS).  As a result he was 
scheduled for additional testing to confirm the findings.  A 
reference audiometric examination report, shows pure tone 
thresholds in the right ear were 5, 10, 0, 0, 20 and 10 
decibels, respectively, at 500, 1,000, 2,000, 3,000, 4,000 
and 6,000 Hertz.  The thresholds in the left ear at the same 
frequencies were 5, 10, 10, 15, 25, and 20 decibels, 
respectively.  These hearing thresholds do not meet the 
criteria of disability under VA regulations.  

In June 2006, the Veteran was referred for VA examination for 
the specific purpose of obtaining an opinion as to whether or 
not any current hearing loss could be related to service.  He 
reported a history of ear infections with the last episode 
occurring in 1989 and that he may have been exposed to 
nuclear radiation during his military service.  He also 
reported that his father was deaf in the left ear.  His 
history was negative for ear surgery, severe head injury, 
Agent Orange exposure or dizziness.  His noise history 
included exposure to engines, generators, guns, and power 
tools while on active duty.  As a civilian he worked in the 
same occupation as a Naval engineer.  

On audiological evaluation pure tone thresholds for the right 
ear were 10, 15, 10, 15, and 20, decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 10, 15, 5, 15 and 15 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in both ears.  The audiological results were summarized as 
normal hearing at 500 through 4000 Hz bilaterally.  

In this case, there is little controversy as to whether the 
Veteran was exposed to excessive noise in service.  However, 
the fact that he was exposed to noise trauma in service does 
not, by itself, establish a basis for the grant of service 
connection for hearing loss.  According to the evidence of 
record, hearing disability was not present at any time during 
service, at the time of discharge, or within a year 
thereafter.  The audiometric examinations of record fail to 
show hearing loss as defined by VA regulation.  The 
measurements of the Veteran's hearing acuity do not satisfy 
any of the three alternate bases for establishing hearing 
loss disability under 38 C.F.R. § 3.385.  The findings do not 
show a puretone threshold in any critical frequency was 40 
decibels or greater, that three or more frequencies were 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Therefore he does not have a hearing 
loss disability for which service connection can be awarded, 
notwithstanding that he may have noticeable loss of hearing 
acuity.  

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating for Right Knee Arthritis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2004 rating decision, service connection was 
granted for moderate instability of the right knee based in 
part on STRs which showed treatment for chronic right knee 
pain following an injury.  A 20 percent evaluation was 
assigned under DC 5257.  Service connection was also 
established for status post meniscectomy of the right knee 
with residuals of post-traumatic arthritis.  A 10 percent 
evaluation was assigned under DCs 5010-5260.  The Veteran 
appealed the initial evaluation assigned for the right knee 
arthritis.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of DC 5003 states that the 20 and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.  

38 C.F.R. § 4.71a,Diagnostic Code 5260 provides for 
evaluating limitation of the flexion of the leg.  A 
noncompensable rating is provided where flexion is limited to 
60 degrees, a 10 percent rating is assigned where flexion is 
limited to 45 degrees, a 20 percent rating is assigned when 
flexion is limited to 30 degrees, and a 30 percent rating is 
assigned when flexion is limited to 15 degrees.

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  
See also 38 C.F.R. § 4.71, Plate II, which reflects that 
normal flexion and extension of a knee is from 0 to 140 
degrees.

In connection with his current claim, the Veteran underwent 
QTC examination in April 2004.  The examiner noted the 
Veteran's history of menscectomy of the right knee since 
1997, with arthroscopic surgeries in 2002 and 2003.  The 
primary complaints were of constant pain, stiffness, and 
swelling.  The Veteran reported using medication, a knee 
brace, and physical therapy.  His functional impairment 
included an inability to squat, run, or kneel due to severe 
pain.  However, the condition has not resulted in any time 
lost from work.  

Examination of the right knee revealed some swelling, with 
extension to 0 degrees and flexion to 130 degrees.  Range of 
motion was further limited to 10-120 degrees, by pain, with 
no additional limitation due to fatigue, weakness, lack of 
endurance, or incoordination.  Drawer testing of the right 
knee was within normal limits.  McMurray testing of the right 
knee was abnormal with moderate instability and there was 
tenderness in the lateral and medial joint lines and above 
the medial joint line.  

During VA examination in June 2006, the Veteran's complaints 
of constant pain remained unchanged.  He noted that the 
effects of this condition on his daily activities and usual 
occupation were flare-ups of pain on prolonged 
standing/sitting, using stairs, kneeling, or walking more 
than a mile.  Avoidance or discontinuance of these activities 
improved, but did not completely relieve, the pain.  He also 
reported swelling with prolonged weight bearing or activity.  
He denied any episodes of locking or giving way.  The Veteran 
could ambulate without external supports or assistance, but 
had a slightly antalgic gait due to an inability to fully 
extend the right knee along with bilateral genu varum and pes 
planus.  

Examination revealed peripatellar portal scars with multiple 
and diffuse prepatellar, infrapatellar and lower leg 
superficial wound scars, which were nonadherent and 
nontender.  There was tenderness to palpation and palpable 
hypertrophic changes.  Range of motion was -5 degrees of 
extension and flexion to 95 degrees.  Passive range of motion 
was from -5 to 100 degrees.  The Veteran was noted to have 
significant retropatellar crepitus and patellofemoral 
compression test was positive bilaterally.  There was no 
evidence of instability on varus-valgus stress testing and 
the Lachmann and drawer tests were also negative bilaterally.  
X-rays showed severe osteoarthritis of the right knee.  The 
clinical impression was osteoarthritis of the right knee with 
degenerative medial meniscal tear, post arthroscopic partial 
medial meniscectomy and debridement, with no clinical 
evidence of instability.  

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The record reveals 
very little clinical data to support a finding of more than 
minimal symptomatology associated with the Veteran's right 
knee disability.  Although the evidence shows severe 
osteoarthritis, it does not produce a level of limited 
motion, which would allow for the assignment of a 20 percent 
rating (flexion limited to 30 degrees and/or extension 
limited to 20 degrees) under DCs 5260 and 5261.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
Veteran's functional loss due to pain is adequately covered 
by the current 10 percent rating.  He has not identified any 
functional limitation which would warrant a higher rating 
under any applicable rating criteria.  In fact, even with 
complaints of pain and weakness, the clinical record reflects 
his ability to flex his knee to at least 95 degrees and 
extend it to 10 degrees, with additional motion possible 
beyond the level of pain.  Thus, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 have been considered, but they do not 
provide a basis for the assignment of a higher rating under 
these circumstances.  The Board is required to consider the 
effect of pain when making a rating determination, and has 
done so in this case, but the Rating Schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997). 

The Board also finds that no other diagnostic code pertaining 
to the right knee would provide any higher disability 
evaluation.  As noted previously, the RO established service 
connection for right knee instability, and assigned a 
separate 20 percent evaluation under DC 5257 for recurrent 
subluxation and lateral instability.  The only other 
possibilities for a higher disability evaluation based on 
limitation of motion of the right knee would be under DC 
5256, reflective of ankylosis; for dislocation of the 
semilunar cartilage, under DC 5258; or under DC 5262, for 
nonunion of the tibia and fibula, none of which is present in 
this case.  Accordingly, there is no basis for a higher 
rating. 

The Board has also reviewed the claims mindful of the 
guidance of Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the current 10 
percent rating effective from the date of the initial grant 
of service connection.  The current level of disability shown 
is encompassed by the rating assigned and, with due 
consideration to the provisions of 38 C.F.R. § 4.7, a higher 
evaluation is not warranted for any portion of the time 
period under consideration, and there is no basis for the 
assignment of staged ratings.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
right knee arthritis.  The evidence does not establish that 
it causes marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Moreover, it 
does not establish that the right knee arthritis necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
consideration of an extra-schedular rating under the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss is denied.

An evaluation in excess of 10 percent for status post 
mensicectomy, right knee, with residuals of post-traumatic 
arthritis is denied. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


